2022 IL App (5th) 210277-U
            NOTICE
                                                                                           NOTICE
 Decision filed 07/20/22. The
                                                                                This order was filed under
 text of this decision may be      NOS. 5-21-0277, 5-21-0278, 5-21-0279 cons.   Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                   not precedent except in the

 Rehearing or the disposition of                  IN THE                        limited circumstances allowed
 the same.                                                                      under Rule 23(e)(1).

                                       APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,      ) Appeal from the
                                          ) Circuit Court of
      Plaintiff-Appellee,                 ) Clay County.
                                          )
v.                                        ) Nos. 19-CF-60, 20-CF-37, 20-CF-41
                                          )
NICHOLAS R. McCARTY,                      )
                                          ) Honorable Michael D. McHaney,
      Defendant-Appellant.                ) Judge, presiding.
______________________________________________________________________________

         JUSTICE MOORE delivered the judgment of the court.
         Presiding Justice Boie and Justice Barberis concurred in the judgment.

                                                    ORDER

¶1       Held: Because we agree with the defendant that when sentencing the defendant, the
               sentencing judge erred when he found “zero factors in mitigation,” we vacate the
               defendant’s sentence and remand for a new sentencing hearing before a different
               judge.

¶2       In this consolidated appeal from three criminal felony cases in the circuit court of Clay

County, the defendant in all three cases, Nicholas R. McCarty, contends his combined total

sentence of 11 years in the Illinois Department of Corrections (IDOC), following the revocation

of the defendant’s participation in a diversion program known as Problem Solving Court, is

excessive and constitutes an abuse of discretion by the sentencing judge. For the following reasons,

we vacate the defendant’s sentence and remand for a new sentencing hearing before a different

judge.


                                                       1
¶3                                       I. BACKGROUND

¶4     On June 7, 2019, the defendant was charged, by information in case No. 19-CF-60, with

one count of the Class 3 felony of unlawful possession of less than five grams of

methamphetamine. On June 5, 2020, the defendant was charged, by information in case No. 20-

CF-37, with two counts of the Class 4 felony of possession of a lost or mislaid credit or debit card.

On June 15, 2020, the defendant was charged, by information in case No. 20-CF-41, with one

count of the Class 4 felony of violation of an order of protection. On August 28, 2020, the

defendant pleaded guilty to each of the foregoing charges in exchange for being allowed to

participate in a diversion program known as Problem Solving Court. Prior to accepting his plea,

the judge overseeing the cases at that time admonished the defendant as to the charges he faced,

the possible punishments, the rights he was giving up by pleading guilty, and the requirements of

the program he sought to enter. The judge specifically admonished the defendant that because of

his prior criminal history, he was eligible for extended sentencing if convicted of the offenses, and

was eligible, under certain circumstances, for consecutive sentences as well. The judge thereafter

admonished and questioned the defendant to ensure that the defendant’s pleas of guilty were

knowing and voluntary.

¶5     On November 6, 2020, the State filed a petition to revoke the defendant’s participation in

the Problem Solving Court program. The petition alleged that the defendant violated the rules and

procedures of the program by, inter alia, (1) violating, on multiple occasions that were listed in

the petition, a no-contact order that was entered on the day he was admitted to the program;

(2) failing, on multiple occasions that were listed in the petition, to report for individual and group

counseling that was required by the program; (3) failing, on multiple occasions that were listed in

the petition, to report for drug testing that was required by the program; (4) failing, on multiple

occasions that were listed in the petition, to report his residence as required; (5) failing to complete
                                                    2
a court-ordered sanction; (6) failing to conduct a check-in as required; and (7) testing positive for

methamphetamine and THC on October 30, 2020, and, via a diluted test, on November 4, 2020.

The petition requested that the defendant be removed from the program and that “further criminal

proceedings—specifically, a sentencing hearing” be held in the three cases.

¶6     On December 4, 2020, a hearing was held on the State’s petition. At the outset of the

hearing, counsel for the State indicated that it was his belief that the defendant planned to stipulate

to the alleged violations of the rules of the program, but to argue that he should not be discharged

from the program and instead should be given another chance in the program. Counsel indicated

that he therefore intended to call witnesses to testify only as to whether, in light of the admitted

violations, the defendant should remain in the program. Defense counsel agreed that the defendant

would be stipulating to the violations and would be presenting evidence that he nevertheless should

be allowed to remain in the program. The defendant was then advised again of the allegations in

the petition, and he thereafter admitted to the violations alleged in the petition. The judge thereafter

asked the State to present its witnesses.

¶7     The State’s first witness was Tera Conklin, who testified that she was a probation officer

in Clay County, and also was the Clay County officer for the Problem Solving Court. When asked

to testify “holistically” about the defendant’s “progress or lack thereof in the” program, she

testified that he “started off better” than she expected him to, and that he listened and tried. When

he was released from jail, he did not have a home to go to, so he was provided with a place to stay

in Effingham. Conklin testified that she learned on October 14, 2020, that the defendant and the

person he was prohibited by the no-contact order from having contact with were using

methamphetamine at a hotel. She testified that she confronted the defendant about the violations,

and advised him that he was “on thin ice” and “needed to turn it around.” She testified that the

defendant spent another five or six nights in jail, which she hoped would give him a fresh start,
                                                 3
but that once he was again released, he continued to violate the no-contact order and other rules of

the program. Conklin testified that throughout the defendant’s time in the program, he was given

“progressive sanctions or punishment or behavior corrections,” but that these did not make a

positive difference. She testified that she believed he had not taken advantage of the opportunities

afforded to him by the program, and that he was not honest with her about his behavior during his

time in the program. She testified that she did not believe that the defendant would benefit from

continued participation in the program. On cross-examination, Conklin agreed that the defendant

was in compliance during the early days of his participation in the program, and agreed that the

fact that shortly after that the defendant’s children were removed from the custody of their

mother—which meant that the defendant could no longer visit them—had a “very negative effect

upon” the defendant. She agreed that under such circumstances, it would not be unusual to see a

member of the program have a relapse, which is what happened in this case.

¶8     Kayla Althoff testified that she was a licensed clinical social worker with the Problem

Solving Court program. She testified that she worked there as a primary counselor, and provided

both individual and group counseling to participants, including to the defendant. She testified that

the defendant was required to attend the counseling sessions “to help him manage his substance

disorder and emotional regulation.” She testified that she agreed with Conklin that at first the

defendant tried, but that nevertheless, “he didn’t open up in sessions.” She testified that she tried

to engage the defendant, but that he did not respond. She testified that she believed he was honest

with her “[a]t times,” but that overall, she thought she was putting more effort into helping the

defendant than the defendant was putting in to help himself. On cross-examination, she testified

that even after the issue with the defendant’s children came up, she kept encouraging him to keep

participating in the counseling required by the program. She agreed that losing access to his


                                                 4
children could “have a significant impact on” the defendant’s general attitude, particularly in light

of the defendant’s drug addiction. She agreed it could cause a relapse.

¶9     Christa Kabbes testified that she was a counselor and case manager for the Problem Solving

Court program. She testified that as a case manager, she helped participants with administrative

tasks and led the group counseling programs. She testified that she did not believe the defendant

progressed well at the beginning of the program, because “he was late or missed or rescheduled

all of [their] appointments.” She testified that he did not participate well in the administrative

aspects of the program “from the beginning,” although his participation in group counseling “was

a little better.” Kabbes testified that he was sometimes late, and sometimes did not pay attention

during the sessions. She testified that she did not believe he took advantage of the opportunities

afforded to him by the program.

¶ 10   Thereafter, the State rested its case, and the defendant testified on his own behalf. He

testified about his relationship with his children prior to his admission to the program, and that

when he lost the ability to visit his children during his time in the program, it “was devastating” to

him. He also testified about his own upbringing, and that he wanted his children to have a better

life because he was raised by “drug addicts” who “were never there for” him when he needed

them. He asked to remain in the program because it was the best opportunity he had ever had to

get and stay sober, and he believed that if he stayed in the program, he could do that. He testified

that he had learned that he could not run away from problems, and needed to face his problems

and be sober while doing so.

¶ 11   The parties then presentend their arguments. The State contended that it was clear that the

Problem Solving Court devoted significant resources to helping the defendant, but that he did not

take advantage of them, and that he instead broke multiple rules, multiple times. The State argued

that the defendant did not “show up” for the program, and was not honest with those who were
                                               5
trying to help him. The State recounted some of the defendant’s violations, and argued that the

defendant squandered the many opportunities and resources he was given, even after being given

multiple opportunities to change his behavior and abide by the rules of the program.

¶ 12   Defense counsel argued that were it not for the trauma of losing access to his children, the

defendant might have been successful in the program. He argued that although the defendant

“wasn’t perfect,” he was behaving in a manner that was to be expected of a drug-addicted

participant in the program, and that he was representative of why the program existed in the first

place. He argued that the program was “all about giving people another chance,” and that the

defendant should be allowed to remain in the program.

¶ 13   The judge stated that she believed the defendant had the potential to complete the program,

“but he was unable, at times unwilling, to participate in the treatment program as he should have.”

She added that “[f]or the majority of the time that he was in the program, he was not performing

satisfactorily and engaged in conduct that would make him unsuitable for the program.” She

thereafter discharged the defendant from the program and set a status call on his three criminal

cases for December 7, 2020. At the December 7, 2020, status call, a sentencing hearing was set for

January 11, 2021.

¶ 14   On January 5, 2021, an 11-page presentence investigation report (PSI) was filed, along

with approximately 35 pages of supporting documents, including detailed investigation reports

from the Clay County Sheriff’s Office related to the criminal offenses charged in cases 19-CF-60,

20-CF-37, and 20-CF-41. With regard to case No. 20-CF-41, which as described above charged

one count of the Class 4 felony of violation of an order of protection, the relevant investigation

reports stated that the person who was protected by the order (1) reported that the defendant had

slashed her tires after they had an argument, (2) admitted that she was living with the defendant

again, despite having the order against him, and (3) later stated that she obtained the order against
                                                 6
the defendant only because of “pressure” from the Illinois Department of Children and Family

Services, which had taken custody of one of her children and had told her that she would not get

the child back “as long as she was around” the defendant. The investigation reports further stated

that the woman stated that she (1) did not feel threatened by the defendant, and that although they

had “a lot of disagreements,” those were “mainly verbal”; (2) had filed paperwork in Marion

County to have the order of protection dropped, but the pandemic had prevented her from

following up on her filing; and (3) did not wish to pursue charges against the defendant for

violating the order. The investigation reports also indicated that the defendant was thereafter taken

into custody, at which time he (1) denied slashing the tires, (2) stated that he loved the person

protected by the order, (3) stated that she was voluntarily living with him, and (4) stated that “he

had never been physically violent” with her.

¶ 15   The PSI listed each of the criminal offenses for which the defendant was to be sentenced

in the above cases, as described at the outset of this order. The PSI then included a section entitled

“Official Version of the Offense(s),” which stated that it was taken from “the State’s Petition to

Revoke Problem Solving Court,” relisted the offenses summarily, then listed and described the 25

occasions on which the defendant allegedly violated the terms of the Problem Solving Court.

Immediately thereafter, the PSI—apparently still copying from the State’s petition to revoke—

alleged that the defendant was not making adequate progress in the Problem Solving Court, and

asked that participation be revoked and that the case proceed to a sentencing hearing. The PSI

referenced the attached investigation reports, then provided demographic information about the

defendant and his prior criminal history, as well as his prior substance abuse issues and other

information generally found in a PSI.

¶ 16   On January 11, 2021, the defendant filed a motion for substitution of judge, in which he

argued that the judge who set the sentencing hearing was not available “[f]or reasons unknown,”
                                               7
and that the judge who instead was scheduled to sentence the defendant that day was “so

prejudice[d] against him that he [could not] receive a fair sentencing hearing.” The motion did not

allege any particular facts about bias or prejudice on the part of the sentencing judge. At the outset

of the hearing, the State objected to the motion on the basis that it was not permissible at such a

late stage of the criminal proceedings against the defendant. The sentencing judge agreed with the

position taken by the State, and further noted that he believed the motion was impermissible

because he already had made a substantial ruling at the preliminary hearing in one of the criminal

cases, prior to the defendant’s participation in the diversion program, although he otherwise had

extremely limited involvement in the cases until they appeared on his docket for sentencing that

morning. Accordingly, he denied the motion for substitution of judge, a point which the defendant

does not appeal.

¶ 17   The sentencing judge then asked the parties if they received copies of the PSI that was

filed. Both counsel for the State and defense counsel indicated that they had received it and had no

additions, deletions, or corrections to make to it. The State declined to present evidence in

aggravation, noting that it would “rest[ ] on the [PSI] and just reserve[ ] time for argument.” The

defendant presented a statement in allocution in which he stated that he had a drug addiction

problem and needed help. He asked for “any other sentence rather than prison.” He stated that the

life of a drug addict was not the life he wanted, but it was the life he had been taught. He stated

that he wanted “to unlearn this way of life.” He stated that he believed he was doing well in the

program until he lost access to his children, which he stated “crushed” him. He stated that he

believed that if that had not happened, he would still be in the program and would be progressing

well. He doubted that he could get helpful treatment for his addiction in IDOC and again asked for

a sentence other than to prison.


                                                  8
¶ 18   Thereafter, the State argued for a combined total sentence to IDOC of eight years for the

three cases, to be followed by four years of mandatory supervised release (MSR). The State argued

that, in aggravation, such a sentence was necessary because of the defendant’s prior criminal

history, which included six previous felonies. The State also set forth for the sentencing judge the

problems that the defendant had while a participant in the Problem Solving Court program, and

argued that if the defendant really wanted to be a part of his children’s lives, he should have known

he had to “stay out of trouble,” and should have taken advantage of the benefits of being in the

program. The State conceded that the defendant was now asking for help, but stated that the

program “is the most help we can offer anybody,” and the defendant failed to take advantage of it.

The State argued that significant resources were devoted to the program, and that if individuals

failed to take advantage of them, “there’s nothing else we can do for them.” The State noted the

defendant’s history of violating probation and committing crimes while on probation. As an

additional factor in aggravation, the State argued that a sentence was necessary to deter others from

committing the same crime, and also noted that the defendant had extensive misdemeanor

convictions throughout his adult life, in addition to the aforementioned felony convictions. The

State noted that because the defendant was extended-term eligible, he was “eligible for a sentence

of up to 16 years” on the cases, and argued that, accordingly, the State’s recommendation of 8

years was “a reasonable one in this case.”

¶ 19   Defense counsel argued that the defendant is a drug addict, that drug addiction is an illness,

and that accordingly, if a sentence to IDOC were to be imposed, he believed an appropriate

sentence would be 30 months on the offense of unlawful possession of methamphetamine and 18

months on the other offenses. He argued that all of the offenses for which the defendant was being

sentenced were not surprising in light of the defendant’s addiction and his life and family history.

He argued, in mitigation, that (1) the defendant’s actions related to the offenses did not threaten or
                                                 9
cause any serious physical harm to anyone, and that the defendant did not contemplate that his

actions would threaten or cause any serious physical harm to anyone, (2) the defendant’s drug

addiction could be seen as “strong provocation” in the sense that “drugs take control of his person,”

and (3) restitution potentially could be ordered, although no evidence had been presented by the

State with regard to an appropriate amount of restitution in this case. He further argued that when

the defendant’s history was considered, “[t]he one thing” that had not been tried was residential

treatment for his addiction, which he argued IDOC “does not have a good history” of providing.

He argued that therefore an appropriate sentencing alternative would be “an extensive residential

treatment program” that included keeping the defendant “in a locked-down status requiring him to

go to these individual counseling sessions [and] group sessions.”

¶ 20   The sentencing judge thereafter stated that he had considered the PSI, the arguments of

counsel, the costs of incarceration, “the statutory presumption in favor of a term of probation unless

certain factors are present,” and the defendant’s statement in allocution. He found, as factors in

aggravation, “substantial criminal history and a sentence is necessary to deter.” He stated that he

“finds zero factors in mitigation,” without offering an explanation for how he reached this

conclusion. He then stated that he believed that defendant was not discharged from the program

due to a relapse, but because the defendant “completely and totally blew it off” and “didn’t even

try.” He added that he “finds consistently that addicts are among the most selfish people on earth.”

He noted all the resources devoted to helping the defendant in this case, and opined that in

response, “in essence, they were given the middle finger.” He stated that he found “two surprises”

in the PSI, the first being the fact that the defendant, his prior criminal record notwithstanding,

was given two years of probation for an unrelated 2018 case in Fayette County, and the second

being the defendant’s extensive prior criminal history itself. He stated that to place the defendant

“back on probation would be an absolute joke,” and that his challenge as he imposed sentence was
                                              10
“whether to absolutely max him on everything, which he certainly deserves and on this record

[would be] easily done.” Immediately thereafter, he imposed a combined total sentence of 11 years

for the three cases to which the defendant pleaded guilty, to be followed by a 1-year term of MSR.

¶ 21   The defendant thereafter filed a motion to reconsider sentence. A hearing on the motion

was held on August 16, 2021. Defense counsel first argued that his motion for substitution of judge

should have been granted. He then argued that the defendant’s 11-year sentence was excessive,

and that the 8-year sentence recommended by the State “would be appropriate” and “would be

acceptable.” The State argued that denying the motion for substitution of judge was not erroneous,

and that, with regard to the sentence, there was no merit to the defendant’s arguments related

thereto. There was no discussion by the parties, or the sentencing judge, as to whether the

sentencing judge properly considered all factors in aggravation and mitigation. Thereafter, the

defendant’s motion to reconsider was denied, and this timely appeal followed.

¶ 22                                      II. ANALYSIS

¶ 23   On appeal, the defendant’s sole contention is that the sentencing judge abused his

discretion when he sentenced the defendant to a combined total of 11 years in IDOC following the

revocation of his participation in the Problem Solving Court program, because that sentence was

excessive. In support of this contention, the defendant argues that the sentencing judge erred

because he (1) “made numerous statements that demonstrated an inability to separate [the

defendant’s] actions while on probation from the charges to which he pled guilty,” (2) “was guided

primarily—if not exclusively—by his personal beliefs and policies, and failed to remain impartial

during the sentencing hearing,” and (3) found “no factors in mitigation applied to [the defendant],

despite the arguments to the contrary made by defense counsel and the numerous factors in

mitigation that clearly apply.” The defendant asks us to “vacate his sentence and remand his cause

for a new sentencing hearing before a different judge.”
                                                11
¶ 24   With regard to his first point, the defendant notes the well-established principle of law that

although, following the revocation of probation, a judge may consider the defendant’s conduct

during the probation period as evidence of the defendant’s rehabilitative potential, a judge may not

punish a defendant for the defendant’s conduct during that time, and instead must base any

postprobation sentence on the original crimes for which the defendant is being sentenced. He posits

that, in this case, it is clear from the sentencing judge’s statements on the record that he sentenced

the defendant on the basis of the defendant’s “actions while on probation, and not based on any

relevant considerations of the original charges,” because “far from discussing any relevant part of

the charges involved in [the defendant’s] guilty plea, [the sentencing judge] spent a full page in

the transcript scolding [the defendant] for not complying with every detail of his probation.” He

argues that a number of the sentencing judge’s statements “directly linked [the defendant’s]

unsuccessful discharge from Problem Solving Court to the sentence he received.”

¶ 25   With regard to his second point, the defendant notes the sentencing judge’s statement that

he “finds consistently that addicts are among the most selfish people on earth,” and posits that the

statement is proof that the defendant, as a person with a substance abuse addiction, fell into the

judge’s “category of disfavored offenders,” which is not permissible under Illinois precedent

because it deprived the defendant of the individualized consideration he was entitled to when

facing sentence. He adds that, “[i]f nothing else, [the sentencing judge’s] statements make it clear

that he gave [the defendant] a higher sentence because he does not like addicts,” which also is not

appropriate or permissible under the law.

¶ 26   With regard to his third point, the defendant notes that at the sentencing hearing, defense

counsel argued both that the defendant’s “conduct neither caused nor threatened any serious

physical harm to anyone,” and that the defendant “did not contemplate that his conduct would

either cause[ ] or threaten serious physical harm,” and that both of these arguments were supported
                                                 12
by the record. He notes other arguments in mitigation made by defense counsel, and argues that

the sentencing judge, “without even mentioning these arguments, found that no factors in

mitigation existed and based his sentencing decision on what appears to be his own personal

feelings regarding drug addicts.” He argues that the sentencing judge “was required to set those

personal feelings aside and to render a judgement that was both fair and based upon the facts of

the case at hand,” but that a review of the record “clearly demonstrates that [the sentencing judge]

did no such thing.”

¶ 27   The State responds that because the defendant’s 11-year sentence was within the

sentencing range permissible by statute, and was not in fact the maximum sentence allowed, when

the sentencing decision is viewed as a whole, the defendant’s sentence was reasonable and

appropriate, rather than excessive. The State posits that the sentencing judge “did not improperly

consider the defendant’s conduct while on probation,” and that the defendant is unable to meet his

burden to show that the judge “improperly utilized personal policy” when sentencing the

defendant, or that the judge “did not consider the appropriate mitigating factors in sentencing the

defendant.” The State contends that the testimony from the hearing on the petition to revoke the

defendant’s participation in the Problem Solving Court program shows that the sentencing judge’s

statement that the defendant “completely and totally blew *** off” the program was justifiable,

and that his comment about selfishness was strictly about the defendant’s behavior with regard to

the program, as was his comment about the defendant giving the program “the middle finger.” The

State posits that with regard to all of the comments with which the defendant takes issue, “the

defendant fails to show that the sentence imposed after probation revocation was in fact a penalty

for conduct that led to the revocation and not for the original offense.” The State further argues

that the sentencing judge’s comment about “ ‘addicts’ references the original charge of possession

of methamphetamine, and the statement about ‘addicts’ being ‘selfish’ could refer to the fact that
                                             13
the defendant was literally using someone else’s credit and debit card for himself” as part of one

of the crimes for which he was being sentenced. With regard to the factors in mitigation that were

argued and presented by defense counsel at the sentencing hearing, the State argues “that the first

two mitigating factors the defendant expressed, that his conduct did not cause or threaten any

serious physical harm and he did not contemplate the aforementioned harm, can be rejected where

there was evidence that the defendant violated an order of protection and slashed the subject of the

order of protection’s tires to prevent her escape,” and that the sentencing judge “could have

rejected the factor that ‘the defendant has compensated or will compensate the victim[s] of his

criminal conduct for the damage’ where it had no clear applicability here.” The State further argues

that the sentencing judge “likely rejected the argument that drug addiction qualifies as a mitigating

factor in provocation, because the defendant fails to provide any authority to establish how that

factor in mitigation should have been accepted here, under the facts of the case.” The State posits

that because the sentencing judge explicitly stated that he “considered counsels’ arguments, which

included the defendant’s asserted factors in mitigation,” in this case “the defendant cannot

demonstrate the [sentencing judge] failed to consider factors in mitigation.”

¶ 28   In reply, the defendant reiterates his contention that the sentencing judge’s “statements

demonstrate an implicit bias against addicts, and [that the defendant’s] sentence was

inappropriately aggravated on that basis.” In support of this contention, he argues that the

sentencing judge “improperly commingled” the defendant’s underlying offenses and his acts while

on probation, and that “the State fails to explain in any way how [the sentencing judge’s] statement

that ‘addicts are the most selfish people on earth’ is in any way related to [the defendant’s]

rehabilitative potential,” as required. The defendant further contends that throughout its brief, the

State concedes that the sentencing judge allowed his personal opinions and personal policies to

factor into his sentencing of the defendant. He reiterates that “at no point in [the sentencing
                                              14
judge’s] three paragraphs of commentary, does he once refer to the conduct leading up to the

offenses for which [the defendant] pled guilty, and instead focuses entirely on the conduct that led

to his probation being revoked.” He argues that, as a result, this court “may reasonably infer” that

the defendant was sentenced for his conduct while on probation, rather than for the underlying

offenses. The defendant also reiterates his argument that the defendant, as a person with a

substance abuse addiction, fell into the judge’s “category of disfavored offenders,” which is not

permissible under Illinois precedent because it deprived the defendant of the individualized

consideration he was entitled to when facing sentence. He emphasizes that the State implies in its

brief that such bias may be shown only through explicit statements of a sentencing judge, which

the defendant suggests is not the appropriate standard for juding such claims, because no

sentencing judge is likely to explicitly state that he is considering inappropriate factors when

determining a defendant’s sentence. The defendant further argues that the State has not adequately

rebutted his points with regard to whether the sentencing judge adequately considered factors in

mitigation as he fashioned the defendant’s sentence.

¶ 29   We begin our analysis of the defendant’s excessive sentencing argument by noting that

because a sentence that is outside of the statutory sentencing range is void, not excessive, the

phrase “excessive sentence” has been construed to mean something different: “a sentence within

the statutory range but without regard for a particular defendant’s rehabilitative potential.”

(Emphasis added.) People v. Daly, 2014 IL App (4th) 140624, ¶ 25. “The Illinois Constitution

provides penalties are to be determined both according to the seriousness of the offense and with

the objective of restoring the offender to useful citizenship.” Id. ¶ 26. Thus, a sentencing judge

must balance “the retributive and rehabilitative purposes of punishment, and the process requires

careful consideration of all factors in aggravation and mitigation.” Id. To be reasonable, the

resulting “sentence must be based on the particular circumstances of [the] case.” Id. A reviewing
                                               15
court recognizes that the sentencing judge has the “opportunity to assess a defendant’s credibility,

demeanor, general moral character, mentality, social environment, habits, and age,” and

accordingly must afford deference to the sentencing judgment. Id. Nevertheless, “the appellate

court was never meant to be a rubber stamp for the sentencing decisions of trial courts,” and we

may disturb a sentence that is within the statutory range if we conclude that the sentencing judge

committed an abuse of discretion in imposing the sentence. Id. If we conclude that there has been

an abuse of discretion, we are authorized by the rules of the Illinois Supreme Court to reduce a

defendant’s sentence. Id. ¶ 40. If we determine that remand for a new sentencing hearing is a more

appropriate remedy, we are permitted to order that the matter be assigned to a different judge on

remand. Id. “However, reliance on an improper factor does not always necessitate remandment for

resentencing,” and, for example, no remand is necessary “when it can be determined from the

record that the weight placed on the improperly considered factor was so insignificant that it did

not lead to a greater sentence.” People v. Miller, 2014 IL App (2d) 120873, ¶ 37.

¶ 30   “In fashioning the appropriate sentence, the most important factor to consider is the

seriousness of the crime.” People v. Busse, 2016 IL App (1st) 142941, ¶ 28. The sentencing judge

is required to consider all factors in aggravation and mitigation, and we will presume the

sentencing judge has done so unless there is “affirmative evidence” of the failure to do so. Id. ¶ 22.

“There is no requirement that the [sentencing judge] must set forth every reason or specify the

weight [given] to each factor when determining the sentence.” Id. ¶ 24. Nevertheless, in keeping

with the requirement that, to be appropriate, a sentence must be based on the particular facts and

circumstances of the case, a sentencing judge cannot compare one criminal case to another unless

all of the facts in the two cases are deemed to be “ ‘substantially identical,’ which ‘will rarely, if

ever, occur.’ ” Daly, 2014 IL App (4th) 140624, ¶ 35 (quoting People v. Bien, 277 Ill. App. 3d

744, 755 (1996)). Likewise, a judge may not employ a personal policy in sentencing, such as
                                            16
refusing to consider sentencing alternatives for certain offenders, or always imposing particularly

harsh sentences on a “category of disfavored offenders.” Id. ¶ 36. In the same vein, a sentencing

judge commits an abuse of discretion if the judge “fashions a sentence based on *** personal

beliefs or arbitrary reasons.” Miller, 2014 IL App (2d) 120873, ¶ 36. Furthermore, it is axiomatic

that although a sentencing judge may consider a defendant’s conduct while that defendant was on

probation as evidence of the defendant’s rehabilitative potential, the judge may not punish a

defendant for the conduct that gave rise to a probation violation, but instead must fashion the

sentence based upon the original offense. People v. Varghese, 391 Ill. App. 3d 866, 876 (2009).

“If the conduct while on probation constitutes a separate offense, the defendant should be tried and

found guilty, and the sentence should conform to ‘orderly criminal processes.’ ” Id. (quoting

People v. Koppen, 29 Ill. App. 3d 29, 32 (1975)).

¶ 31   In addition to the foregoing, we note that with regard to the specific issue of the proper

consideration of factors in mitigation, this court previously has held that when it is clear from the

record that the statutory factors in mitigation exist that (1) the defendant’s actions related to the

offense or offenses for which the defendant is being sentenced did not threaten or cause any serious

physical harm to another person and (2) the defendant did not contemplate that the defendant’s

actions would threaten or cause any serious physical harm to another person, a sentencing judge

errs if the judge finds no applicable factors in mitigation. People v. Cooper, 146 Ill. App. 3d 596,

602-03 (1986). When such an error occurs, if this court “cannot determine what, if any, effect” the

error had on the subsequently-delivered sentence, we will vacate the defendant’s sentence and

remand for resentencing. Id. at 603.

¶ 32   In this case, the defendant is correct in his assertion that at no time during the sentencing

hearing did the sentencing judge discuss the underlying offenses for which the defendant was being

sentenced; instead, the sentencing judge focused entirely on the defendant’s conduct while on
                                              17
probation. However, as described above, the sentencing judge did state, on the record, that he had

considered the PSI, which, as also described above, included detailed investigative reports from

the Clay County Sheriff’s Office related to the offenses for which the defendant was being

sentenced, and from which the sentencing judge could have obtained all the information necessary

to appropriately sentence the defendant for the underlying offenses, notwithstanding his failure to

specifically discuss those offenses at the sentencing hearing. Unfortunately, however, it is clear

from the record that the sentencing judge did not adequately consider the information available to

him when he concluded that there were “zero factors in mitigation” present in this case.

¶ 33   With regard to case No. 20-CF-41, which as described above charged one count of the

Class 4 felony of violation of an order of protection, the relevant investigation reports stated that

the person who was protected by the order (1) reported that the defendant had slashed her tires

after they had an argument, (2) admitted that she was living with the defendant again, despite

having the order against him, and (3) later stated that she obtained the order against the defendant

only because of “pressure” from the Illinois Department of Children and Family Services, which

had taken custody of one of her children and had told her that she would not get the child back “as

long as she was around” the defendant. The investigation reports further stated that the woman

stated that she (1) did not feel threatened by the defendant, and that although they had “a lot of

disagreements,” those were “mainly verbal”; (2) had filed paperwork in Marion County to have

the order of protection dropped, but the pandemic had prevented her from following up on her

filing; and (3) did not wish to pursue charges against the defendant for violating the order. The

investigation reports also indicated that the defendant was thereafter taken into custody, at which

time he (1) denied slashing the tires, (2) stated that he loved the person protected by the order,

(3) stated that she was voluntarily living with him, and (4) stated that “he had never been physically

violent” with her.
                                                 18
¶ 34   On the basis of this information, we reject the State’s contention that the defendant’s

mitigation argument should be “rejected where there was evidence that the defendant violated an

order of protection and slashed the subject of the order of protection’s tires to prevent her escape.”

Although the defendant certainly stipulated to slashing the victim’s tires when he pleaded guilty,

there is simply no evidence to support the idea that the defendant contemplated that slashing the

victim’s tires would threaten or cause serious physical harm to her or any other person. Likewise,

there is no evidence that his actions did in fact threaten or cause serious physical harm to her or

any other person. To the contrary, the absence of information about actual, threatened, or

contemplated serious physical harm in the investigation reports—and in the proceedings that

followed—leads to the reasonable inference that no serious physical harm to the victim or anyone

else occurred, was threatened, or was contemplated by the defendant in this case.

¶ 35   Moreover, the State has provided no other evidence or argument in support of the notion

that the defendant’s actions related to any of the offenses for which he was being sentenced—

which we reiterate were (1) one count of unlawful possession of less than five grams of

methamphetamine, (2) two counts of possession of a lost or mislaid credit or debit card, and (3) the

aforementioned one count of violation of an order of protection—threatened or caused serious

physical harm to another person, or that the defendant contemplated that his actions would threaten

or cause any serious physical harm to another person, and we are aware of no evidence or argument

in support of such a notion.

¶ 36   Thus, in this case there is “affirmative evidence” in the record that the sentencing judge

erred when he found “zero factors in mitigation.” See Busse, 2016 IL App (1st) 142941, ¶ 22; see

also Cooper, 146 Ill. App. 3d at 602-03. Because we “cannot determine what, if any, effect” the

sentencing judge’s error had on the subsequently-delivered sentence, we vacate the defendant’s

sentence and remand for resentencing. Cooper, 146 Ill. App. 3d at 603. Likewise, because we
                                            19
cannot conclude, on the record before us, that the sentencing judge’s error “was so insignificant

that it did not lead to a greater sentence” (see Miller, 2014 IL App (2d) 120873, ¶ 37), we vacate

the defendant’s sentence and remand for a new sentencing hearing on that basis as well. We note

that this is particularly true where, as here, the sentence that was handed down exceeded the State’s

recommended sentence by a full three years. Although we need not decide the merits of the

defendant’s other arguments on appeal, and decline to do so, we note that we share the defendant’s

concerns about some of the sentencing judge’s comments, which added nothing of value to the

sentencing proceedings and easily could be construed in the prejudicial manner suggested by the

defendant. Thus, we deem it appropriate to order that a different judge preside over the

resentencing of the defendant on remand. See Daly, 2014 IL App (4th) 140624, ¶ 40.

¶ 37                                      III. CONCLUSION

¶ 38   For the foregoing reasons, we vacate the defendant’s sentence and remand for a new

sentencing hearing before a different judge.



¶ 39   Sentence vacated; cause remanded for new sentencing hearing before different judge.




                                                 20